In a proceeding under article 78 of the Civil Practice Act to restrain the Court of Special Sessions of the City Court of Yonkers and Martin J. Fay, Judge of the City Court of Yonkers, sitting as a Magistrate of the said Court of Special Sessions, and the appellant Citterman from taking further proceedings upon the information filed in said court by said appellant .against respondent Goodhart, charging the latter with violation of the Building Code of the City of Yonkers, order unanimously affirmed, without costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ. [190 Mise. 572.] [See post, p. 967.]